    Case 1:17-mc-00151-LPS Document 176 Filed 06/04/20 Page 1 of 17 PageID #: 5218


                                                                                    ADELSO ADRIANZA
                                                      113 Washington Street - Newton, MA 02458 - U.S.A.
                                                             M : (859) 803-2279 I aaadrianza@gmail.com

                                          VIA REGISTERED LETTER


                                                                                          May 28, 2020
The Honorable Judge L. Seiber Silverstein
U.S. Bankruptcy Court - District of Delaware
824 North Market Street, 6th Floor
Wilmington, DE 19801

Dear Judge Silverstein,

This communication is in reference to Crystallex International Corporation (the Company) and
addresses the future confirmation by the U.S. Bankruptcy Court - District of Delaware (the U.S. Court)
of a plan arrangement, liquidation or wind up under terms that contravene U.S. and Canadian law and
injure hundreds of U.S. persons with a minority equity stake in the Company for the reasons explained
below.

For over two years, I endeavored unsuccessfully to make the Company (through Mr. R. Fung, CEO and
Chairman of the Board of Directors), the Canadian CCAA Court (the Canadian Court), and the Monitor
aware of several acts and omissions in the CCAA proceeding (the CA Proceeding) that ignored the rights
and grossly diminished the interests of the Company's shareholders (the Shareholders). I summarized
these acts and omissions in my letter to Chief Judge Stark at the U.S. District Court of Delaware, in
which I copied Justice Hainey and your Honor (Case 1:17-mc-00151-LPS, Document 134, filed on
02/25/19), and, more recently, in my letter to Justice Hainey, in which I copied you Honor (U .S. Court
Case 11-14074-LSS Doc 311 Filed 04/14/20) . The lack of success in my endeavor compelled me to write
this letter in pursuit of the duty I wrote about to Justice Hainey at the Canadian Court In my letter
dated December 23, 2017 :

   "Your Honor, having lived in places where the rule of law is selective, subjective or delayed and,
   therefore, denied for economic or political reasons, as it is currently the case in Venezuela, I
   have learned to appreciate greatly the justice systems in countries such as the United States
   and Canada. It is often said that death and taxes are the only two certainties in life. I believe
   that having access to a justice system that pursues fair and equitable treatment as a rule is a
   third certainty for the citizens in these countries. My trust in the American and the Canadian
   justice systems is based on the knowledge that their strength arises from their citizenry's
   determination to protect their rights. I will not fail to do my part in this essential duty."
ACTIONS AND OMMISSION CONTRARY TO U.S. AND CANADIAN LAW AND POLICY
As described in detail in my letters to Chief Judge Stark and Justice Hainey referred to above, the CA
Proceeding is marred by breaches of law and policy that have been and continue to be ignored by the
Canadian Court, and the fiduciaries involved: the Board of Directors and the Monitor (the Fiduciaries).
Three of these breaches are:
1. Misappropriation of assets : Canada's CCAA s. 36.1(1), 18 U.S. Code§ 152(7),
2. Tax Avoidance: General Anti-avoidance Rule, GAAR (s. 245) in Canada, and 26 U.S. Code§ 7201,
3. The Interest Stops rule: Canada's BIA s. 122(2) ands. 143, U.S. Bankruptcy Code section 502(b)(2),


                                                                                   Adelso Adrianza 2    IPag e
    Case 1:17-mc-00151-LPS Document 176 Filed 06/04/20 Page 2 of 17 PageID #: 5219


The overarching breach of U.S. law and pol icy ever present in the CA Proceeding is the actions and
omissions against the goals of the bankruptcy stat ute in general and the disregard for the
Shareholders' rights and interests in particular. This derives from the silence of the Canad ian
bankruptcy laws about shareholders' rights and interest post-filing. Three of several examples that
demonstrate this disregard are the use of the min ing data, the tax loss carryforward benefit and the
use of the estate' s surplus for the benefit of the DIP Lender and the Interested Directors. As detailed
in my letter to Justice Hainey dated April 14, 2020 referenced above , the mining data and the tax
benefits are two assets not subject to the Cred it Agreement that are included in its Mechanics of
Distribution in violation of the Canadian and American laws and policies.

Likewise, the DIP Lender and the Interested Directors use the estate' s surplus to advance the ir own
interests by freely spending these in disregard of the law. This is clearly demonstrated by the interest
payment on the unsecure noteholders debt at a 20%+ rate p.a., despite the fact that Canadian and
American Bankruptcy laws only allow such interest at the legal rate (5% in Canada; 5% over the Federal
Reserve discount rate in Delaware, wh ich is currently 0.25 % p.a.), but only upon the confirmation of a
plan . The reason for this is well settled : the pari passu principle applies in insolvency proceedings to
ensure the fair treatment of creditors and the orderly adm inistration of an insolvent debtor' s estate .

In Re Nortel Networks Corporation et al, 2014 ONSC 4 777, with reference to Century Services Inc. v.
Canada (Attorney General), 2010 sec 60, the Ontario Court of Appeals (ONCA) opined at para. 35 that :

   "First, the CCAA is part of an integrated insolvency regime, which also includes the BIA. The
   Supreme Court of Canada in Century Services cons idered the CCAA regime and opined , at para .
   24, that "[w]ith parallel CCAA and BIA restructuring schemes now an accepted feature of the
   insolvency landscape, the contemporary thru st of legislative reform has been towards
   harmonizing aspects of insolvency law common to the two statutory schemes to the extent
   possible and encouraging reorganization over liqu idation" . The court went on to explain , at
   para . 78, that the CCAA and BIA are related and " no 'gap' exists between the two statutes which
   would allow the enforcement of property interests at the conclusion of CCAA proceedings that
   would be lost in bankruptcy".

The ONCA thus established that when the CCAA statute does not address creditor' s entitlement to a
claim or forecloses the underpinning common law rule, the interest stops rule in this case, it should be
interpreted in a harmonious manner with the BIA to f ill the gap in the statute to the extent possible .
The SSC denied leave to appeal the ONCA ruling .

BIA Rules Regard ing Cred itor' s Claims an d Estate Surplus

Assignment for general benefit of creditors
   49 (1) An insolvent person or, if deceased, the executor or administrator of their estate or the
   liquidator of the succession , with the leave of the court, may make an assignment of all the
   insolvent person' s property for the general benefit of the insolvent person 's creditors.

Interest from date of bankruptcy
   143 Where there is a surplus after payment of the claims as provided in sections 136 to 142, l!
   shall be app li ed in payment of interest from the date of the bankruptcy at the rate of five per
   cent per ann um on all claims proved in the bankruptcy and according to their priority.


                                                                                     Adelso Adrianza 3 I P a g e
    Case 1:17-mc-00151-LPS Document 176 Filed 06/04/20 Page 3 of 17 PageID #: 5220


Right of bankrupt to surplus
   144 The bankrupt, or the legal personal representative or heirs of a deceased bankrupt, ~
   entitled to any surplus remaining after payment in full of the bankrupt' s creditors with interest
   as provided by this Act and of the costs, charges and expenses of the bankruptcy proceed ings .

THE AMBIGUITY OF THE CANADIAN BANKRUPTCY LAWS
Both the BIA and the CCAA assume a priori that shareholders do not have any rights or interest in the
bankruptcy proceedings . This allows that a company like Crystallex, with a $1.4 billion ironclad
arbitration award from a sovereign that can be enforced in any country that subscribed to the New
York Convention, less than $200 million of unsecured debt, and four interested Board of Directors
members {two of whom are nominees of the DIP Lender) to hand over almost the entire net worth of
the estate to the DIP Lender that provided a $76 million loan, and guaranteed a payoff to the Interested
Directors worth tens of million dollars for obliging. Self-dealing by Board of Directors' members is in
fact allowed by the Canada Business Corporation Act (CBCA) :

Disclosure of interest
   120 (1) A director or an officer of a corporation shall disclose to the corporation, in writing or
   by requesting to have it entered in the minutes of meetings of directors or of meetings of
   committees of directors, the nature and extent of any interest that he or she has in a material
   contract or material transaction , whether made or proposed , with the corporation, if the
   director or officer

   (a) is a party to the contract or transaction ;

   (b) is a director or an officer, or an individual acting in a similar capacity, of a party to the
   contract or transaction ; or

   (c) has a material interest in a party to the contract or transaction .

In Peoples Department Stores Inc. (Trustee of) v. Wise, {2004} 3 S.C.R. 461, 2004 sec 68 at para. 35, the
Supreme Court of Canada (SCC) opined that ...

   "The statutory fiduciary duty requires directors and officers to act honestly and in good faith
   vis-a-vis the corporation. They must respect the trust and confidence that have been reposed
   in them to manage the assets of the corporation in pursuit of the realization of the objects of
   the corporation. They must avoid conflicts of interest with the corporation. They must avoid
   abusing their position to gain personal benefit. They must maintain the confidentiality of
   information they acquire by virtue of their position . Directors and officers must serve the
   corporation selflessly, honestly and loyally : see K. P. McGuinness, The Law and Practice of
   Canadian Business Corporations (1999), at p. 715 ."

Based on the BCE Inc. v. 1976 Debentureholders, 2008     sec 69, {2008} 3 SCR 560 opinion, in which the
SCC reaffirmed its opinion in Peoples Department Store, supra, the Canadian Parliament amended the
CBCA to emphasize that in pursuing the best interests of the corporation , directors need to consider
the interests of its stakeholders.




                                                                                    Adelso Adrianza 4   I Pa g e
      Case 1:17-mc-00151-LPS Document 176 Filed 06/04/20 Page 4 of 17 PageID #: 5221


CBCA s.122
   {1.1} When acting with a view to the best interests of the corporation under paragraph {l}{a},
   the directors and officers of the corporation may consider, but are not limited to, the following
   factors:

   (a) the interests of
        {i) shareholders,
       {ii) employees,
      {iii) retirees and pensioners,
      {iv) creditors,
       {v) consumers, and
      {vi) governments;
   {b) the environment; and
   {c) the long-term interests of the corporation.

It is important to point out here that the Entire Fairness doctrine is non -existent and the Business
Judgement doctrine reigns imperially in Canadian corporate law. An insider's view on the shareholders'
utmost difficulty in prevailing in a Business Judgement action under Canadian law is provided by a
former Justice of the Ontario Superior Court, the Honorable James Farley, in the article The Canadian
Courts' Perspective On The Business Judgment Rule, mondaq.com, 20 September 2006.

The great deference to the Board of Directors' decision-making power under the CCAA regime is well
illustrated by the Company's approach to the collection of the ICSID award . The award was set at close
to US$ 1.2 billion plus roughly $US 200 million in interest through the award date {April 4, 2016}, and
post-award interest at 6-month average U.S. Dollar LIBOR + 1%, compounded annually, calculated from
the date of the award until full payment. Post-award interest through Dec. 31, 2018 is estimated at
US$ 120 million. The sum total of the award as of the end of 2018 added to $US 1.5 billion .

The Second settlement agreement between the Company and the Republic, at the end of 2018, was
for $US 1.2 billion . It represented a US$ 620 million " haircut", once the value of mining data {US$ 300
million) is added to the award balance . Adding to the " haircut" the US$ 200 million interest granted to
the unsecure creditors results in over US$ 820 million of the estate's assets given up by the Interested
Directors and the DIP Lender in pursuit of their own interests.

THE   sec REFRESHER ON THE CCAA
In 9354-9186 Quebec Inc. v. Callidus Capital Corp., 2020       sec 10,   the   sec   issued an update on its
understanding of the objectives, reach and limitations of the CCAA. Key findings are summarized
below :

The Objective of The Insolvency Laws
   I 40] Together, Canada's insolvency statutes pursue an array of overarching remedial objectives
   that reflect the wide ranging and potentially "catastrophic" impacts insolvency can have {Sun
      lndalex Finance, LLC v. United Steelworkers, 2013   sec 6, [2013] 1 S.C.R. 271, at para. 1). These
      objectives include : providing for timely, efficient and impartial resolution of a debtor' s
      insolvency; preserving and maximizing the value of a debtor's assets; ensuring fair and
      equitable treatment of the claims against a debtor; protecting the public interest; and, in the



                                                                                         Adelso Adrianza   s I Pa g e
   Case 1:17-mc-00151-LPS Document 176 Filed 06/04/20 Page 5 of 17 PageID #: 5222


   context of a commercial insolvency, balancing th e costs and benefits of restructuring or
   liquidating the company ...

   [46] Ultimately, the relative we ight that the different object ives of the CCAA take on in a
   particular case may vary based on the factu al circum stances, the stage of the proceedings, or
   the proposed solutions that are presented to the court for approval. Here, a parallel may be
   drawn with the BIA context. In Orphan Well Associat ion v. Grant Thornton Ltd ., 2019          sec 5,
   [2019] 1 S.C.R. 150, at para . 67, th is Court explained that, as a general matter, the BIA serves
   two purposes: (1) the bankrupt's financ ial rehabilitation and (2) the equitable distribution of the
   bankrupt's assets among creditors. However, in circumstances where a debtor corporation will
   never emerge from bankruptcy, only the latter purpose is relevant (see para . 67) . Similarly,
   under the CCAA, when a reorganization of the pre-filing debtor company is not a possibility, a
   liquidation that preserves going-concern value and the ongoing business operations of the pre-
   filing company may become the predominant remedial focus . Moreover, where a
   reorganization or liquidation is complete and the court is dealing with residual assets, the
   objective of maximizing creditor recovery from those assets may take centre stage. As we will
   explain, the architecture of the CCAA leaves the case-specific assessment and balancing of
   these remedial objectives to the supervising judge.

The Role of a Supervising Judge in CCAA Proceedings
   [49] The discretionary authority conferred by th e CCAA, while broad in nature, is not boundless.
   This authority must be exercised in furtherance of the remedial objectives of the CCAA, wh ich
   we have explained above (see Century Services, at para . 59) . Additionally, the court must keep
   in mind three " baseline considerations" (at para . 70 ), which the applicant bears the burden of
   demonstrating: (1) that the order sought is appropriate in the circumstances, and (2) that the
   applicant has been acting in good faith and (3) w ith due diligence (para . 69) .

   [51] The third consideration of due diligence requ ires some elaboration . Consistent with the
   CCAA regime generally, the due diligence consideration discourages parties from sitting on their
   rights and ensures that creditors do not strategically manoeuver or position themselves to gain
   an advantage (Lehndorff General Partner Ltd ., Re (1993), 17 C.B.R. (3d) 24 (Ont. C.J . (Gen .
   Div.)), at p. 31) . The procedures set out in the CCAA rely on negotiations and compromise
   between the debtor and its stakeholders, as overseen by the supervising judge and the monitor.
   This necessarily requires that, to the extent possible, those involved in the proceedings be on
   equal footing and have a clear understanding of their respective rights (see McElcheran, at p.
   262) . A party's failure to participate in CCAA proceedings in a diligent and timely fashion can
   undermine these procedures and, more generally, the effective functioning of the CCAA regime
   (see, e.g., North American Tungsten Corp. v. Global Tungsten and Powders Corp., 2015 BCCA
   390, 377 B.C.A.C. 6 at paras. 21 -23; Re BA Energy Inc. , 2010 ABQB 507, 70 C.B.R. (5th) 24;
                       1


   HSBC Bank Canada v. Bear Mountain Master Partnersh ip, 2010 BCSC 1563, 72 C.B.R. (5th) 276,
   at para. 11; Caterpillar Financial Services Ltd . v. 360networks Corp. , 2007 BCCA 14, 279 D.L.R.
   (4th) 701, at paras. 51-52, in which the courts seized on a party's failure to act diligently) .

   [52] We pause to note that supervising judges are assisted in their oversight role by a court
   appointed monitor whose qualifications and duties are set out in the CCAA (see ss. 11.7, 11.8



                                                                                       Adelso Adrianza 6 I P a g e
    Case 1:17-mc-00151-LPS Document 176 Filed 06/04/20 Page 6 of 17 PageID #: 5223


                                                                                    11
   and 23 to 25). The monitor is an independent and impartial expert, acting as the eyes and the
   ears of the court" throughout the proceedings (Essar, at para. 109). The core of the monitor's
   role includes providing an advisory opinion to the court as to the fairness of any proposed plan
   of arrangement and on orders sought by parties, including the sale of assets and requests for
   interim financing (see CCAA, s. 23(1)(d) and (i); Sarra, Rescue! The Companies' Creditors
   Arrangement Act, at pp- 566 and 569) .

Related Parties & Conflict of Interests
   [63]     Our view is further supported by Industry Canada' s explanation of the rationale for s.
                          11
   22(3) as being to reduce the ability of debtor companies to organize a restructuring plan that
   confers additional benefits to related parties" (Office of the Superintendent of Bankruptcy
   Canada, Bill C-12 : Clause by Clause Analysis, developed by Industry Canada, last updated March
   24, 2015 (online), cl. 71, s. 22 (emphasis added); see also Standing Senate Committee on
   Banking, Trade and Commerce, at p. 151).
   [75] We also observe that the recognition of this discretion under the CCAA advances the basic
                     11
   fairness that       permeates Canadian insolvency law and practice" (Sarra, "The Oscillating
   Pendulum: Canada's Sesquicentennial and Finding the Equilibrium for Insolvency Law", at p.
   27; see also Century Services, at paras . 70 and 77) . As Professor Sarra observes, fairness
   demands that supervising iudqes be in a position to recognize and meaningfully address
   circumstances in which parties are working against the goals of the statute :

       The Canadian insolvency regime is based on the assumption that creditors and the
          debtor share a common goal of maximizing recoveries . The substantive aspect of
          fairness in the insolvency regime is based on the assumption that all involved parties
          face real economic risks . Unfairness resides where only some face these risks, while
          others actually benefit from the situation . . . If the CCAA is to be interpreted in a
          purposive way, the courts must be able to recognize when people have conflicting
          interests and are working actively against the goals of the statute.

          "The Oscillating Pendulum : Canada's Sesquicentennial and Finding the Equilibrium for
          Insolvency Law", at p. 30 (emphasis added))

   [Emphasis added .]

   THE SHAREHO LDERS' RI GHTS AND INTERESTS
   Widely recognized and authoritative Canadian bankruptcy experts and editors of The Annotated
   Bankruptcy and Insolvency Act, L.W. Houlden and C.H . Morawetz, were referenced in the SCC case
   Holt Cargo Systems Inc. v. ABC Containerline N. V. (Trustees of), [2001} 3 S.C.R. 907, 2001         sec 90
   asserting that...

   52 ... As Gonthier J. said in Husky Oil Operations Ltd . v. Minister of National Revenue, 1995
   Canlll 69 (SCC), [1995] 3 S.C.R . 453, at para . 9, "the entire scheme of distribution is '[s]ubject
   to the rights of secured creditors"'. The opening words of s. 136 (under the heading "Scheme
   of Distribution") establish the priority of claims against the bankrupt's estate subject always "to
   the rights of secured creditors" . L. W . Houlden and G. B. Morawetz state that "[t]he policy of
   the Act in the case of bankruptcy is not to interfere with secured creditors except in so far as



                                                                                         Adelso Adrianza 7 I P a g e
    Case 1:17-mc-00151-LPS Document 176 Filed 06/04/20 Page 7 of 17 PageID #: 5224


   may be necessary to protect the estate as to any surplus on the assets covered by the security"
   {The 2001 Annotated Bankruptcy and Insolvency Act {2000), at p. 346).

In the Initial Order reasons of the CA Proceeding dated December 28, 2011, Justice Newbould stated ...

   (21) It is cl ear that the CCAA serves the interests of a broad constituency of investors, creditors
   and employees. See Hong Kong Bank of Canada v. Chef Ready Foods Ltd. {I 990), 4 C.B .R. {3d0
   311 {B .C.C.A.). See also Janis P. Sarra, Rescue! The Companies' Creditors Arrangement Act
   {Thomson Carswell) at p.60. Thus, it is appropriate at this stage to consider the interests of the
   shareholders of Crystal lex.

   (22) In my view, to cancel the shares of the existing shareholders at this stage is premature. The
   value of the gold at Las Cristinas is staggering. Las Cristin as contains at least 20,000,000 ounces of
   gold. At today's gold prices, the gold has increased in value by approximately $20 billion since
   Crystallex acquired its rights under the MOC. Crystallex's damage claim is for $3.8 billion .

   (24) Crystallex has spent over $500 million on the project. In the event that Crystallex only
   recovered that amount without interest and without any compensation for the loss of the abil ity
   to develop the project, Crystallex would still have more than enough to pay all of its debts and have
   substantial value left over for its shareholders .

   [Emphasis added .]

   As a result, the Shareholders were " assigned " a 35% of the Net Award Proceeds {the NAP) in the
   initial order because not doing so was legally offensive, given the high value of the arbitration claim
   versus creditors' claims, which amounted to less than $150 million, including the $36 million DIP
   loan. This, however, did not stop the Interested Directors and the DIP Lender, with the approval of
   the Monitor and the Canadian Court, to pursue their best interest at the expense of the estate, by
   going after the estate's surplus and its residual value beyond the debt and entitlements covered
   by the original Credit Agreement . The subsequent dilution of the Shareholders' share" of the NAP
   to 9% {less the costs of the U.S. and Canadian bankruptcy proceedings) elicited the following
   statement from the ONCA in its decision regarding the Shareholders' oppression motion (Crystal/ex
   international Corporation (Re}, 2018 ONCA 778) :

       (25) In closing, we note that DIP financing was originally conceived as a means to fund
       operations while a company under CCAA protection restructured . The disposition of this
       motion should not be interpreted as an endorsement or a rejection of the amendments
       approved by Newbould J.

   THE SHAREHOLDERS' ROAD TO NOWH ERE
   The CCAA differs from the BIA in its approach to a common objective . The SCC summarized this
   difference in its Century Services opinion as follows :

       "The history of the CCAA distinguishes it from the BIA because although these statutes
       share the same remedial purpose of avoiding the social and economic costs of liquidating a
       debtor's assets, the CCAA offers more flexibility and greater judicial discretion than the
       rules- based mechanism under the BIA, making the former more responsive to complex
       re organizations. Because the CCAA is silent on what happens if reorganization fails, the BIA


                                                                                     Adelso Adrianza 8    IPag e
     Case 1:17-mc-00151-LPS Document 176 Filed 06/04/20 Page 8 of 17 PageID #: 5225


       scheme of liquidation and distribution necessarily provides the backdrop against which
       creditors assess their priority in the event of bankruptcy. The contemporary thrust of
       legislat ive reform has been towards harmonizing aspects of insolvency law common to the
       CCAA and the BIA, and one of its important features has been a cutback in Crown priorities."

[Emphasis added .]

This difference, however, is more form than substance, given that a CCAA proceeding :

•    Is meant to allow insolvent companies to reorganize and emerge from insolvency to avoid the
     social costs of bankruptcy,
 •   Is not intended and, therefore, does not have a process for liquidation or winding up .
 •   Requires a Plan of Arrangement that must be approved by the CCAA court as fair, reasonable
     and ensures an orderly reorganization process,
 •   The purpose of the CCAA mutated over time to allow liquidation or implementation of pre-
     packaged business agreements under a plan, or indeed, without a plan, as it is the case with the
     Company, that would not be possible under a regimes such as the BIA and the CBCA. As a result,
     most CCAA filings in recent years pursued liquidations .

Eight years after requesting CCAA protection, the Company continues to avoid filing a plan of
arrangement and, in its absence, the DIP Lender provided for a distribution plan (the Mechanics of
Distribution) in the Credit Agreement that inexorable leads the Company to becoming an empty shell
and leads to liquidation or wind up by design .

This explains the procrastination strategy used by the DIP Lender and the Interested Directors that is
clearly expressed by the pervasive use of motions and orders made meaningless by the unlimited use
of the confidentiality privilege, endless interlocutory orders, agreements with corrupt government
officers, deals with unsecured creditors, and other legal and financial contortions aimed at maintaining
a legal vacuum to protect their interest to the exclusion and at the cost of hundreds of individual U.S.
and Canadian Shareholders . The Shareholders did not stand a chance under the CCAA and the
approved Canadian Court rules nor could they afford to protect their rights before the Canadian Court
in the en dless CA Proceeding. Two of these legal and financial contortions stand out : The Company's
Non-Disclosure Agreement (NDA) and the Nomura Notes.

Access to the CA Proceedings' unredacted motions and orders depended on signing an NDA that
required the Company's approval, without which the Monitor would not issue it. But even if individual
Shareho lders were willing to sign the NDA, they could not do so, since it required him/her to appoint
legal counsel for the duration of the CA Proceedings, currently in its eighth year, to be able to do so .
Per the NDA:

     (iii) Access to any Confidential Information shall only be granted to Designated Counsel once the
     Recipient Party has delivered an executed copy of this agreement to Crystal/ex. By receiving
     access to the Confidential information, the Recipient Party is not warranting that he will in fact
     access such Confidential Information, and nothing in this Confidentiality Agreement requires
     the Recipient Party to access the Confidential Information.




                                                                                     Adelso Adrianza 9   I Page
       Case 1:17-mc-00151-LPS Document 176 Filed 06/04/20 Page 9 of 17 PageID #: 5226


A clear indication of the concerted effort by the Interested Directors and the DIP Lender to delay the
Company's exit from the insolvency proceedings is their actions and omissions with $710 million worth
of Nomura credit-linked notes {the Notes) owned by Venezuela and in Nomura Bank- New York
possession for sale on behalf of the Republic . The Company obtained an ex parte restraining notice
{the Notice) from the Southern District of NY Court in June 2017 after it learned through a Reuters
report that Nomura had been given the Notes for sale . This initiative was geared to put pressure on
the Republic to agree to settlement proposals issued by the Company.

The Company's lawyers filed an Order Withdrawal request on April 9, 2018 that was justified by " in
consideration for payments received by Plaintiff from the Defendant, Crystal lex deems the restraining
notice to Nomura withdrawn), which was subsequently approved by the SONY Court. The withdrawal
request and approval implied that :

  a.     The Notes were in Nomura's possession , otherwise the Notice issued by the NY court would
  have become void as unenforceable,

  b.     The Notes were in Nomura's possession and attachable as of the withdrawal request date,
  otherwise the Order would not have had to be withdrawn with the Company's approval,

  c.     Since the Notice was issued on June 30, 2017 and was lifted at the Company's request ten
  months later, legal actions, if any, undertaken by Nomura or Venezuela against the Order were
  either unsuccessful or simply not undertaken due to lack of merit. Ergo, the Company had the upper
  hand in the legal action and decided to give it up in pursuit of ulterior motives.

The ulterior motives were, according to information and belief, a) the pleas from the Venezuelan
Government to release the much needed hard currency funds and the promise of a second settlement
agreement with better terms than the first agreement, which Venezuela had failed to honor, and b)
the risk of breaching the Canadian Criminal Interest Rate statute by paying off the debt before the right
time . A second, short-lived settlement agreement was indeed reached in November 2018, which
provided for the same US$ 1.2 billion payment, with an upfront payment and the balance paid in
installments over several years .

I wrote to the Company' s CEO & Chairman and the Independent Director, and the Monitor to denounce
this action . The Monitor was compelled to address it in his Report Number 26 dated August 27, 2018.
In it, the Monitor communicated another misrepresentation by the Company by indicating that...

   "The Applicant agreed to withdraw the restraining notice in conjunction with the Ingalls
   Settlement Agreement (defined below). The Monitor has also been advised by the Applicant
   that Nomura did not raise any cash from restructuring fixed-income securities and therefore the
   Applicant would not have been able to seize any Venezuela assets by pursuing this restraining
   notice."

This justification was false on two counts: First, the Ingalls Settlement Agreement entered between
the shipbuilder and the Company to share Venezuelan funds in a bank account at the New York Mellon
Bank on which Ingalls had a restraining order issued by a Mississippi Federal Court for a frigate repair
contract cost dispute with the Venezuelan Defense Ministry. Ingalls and the Company agreed to attach
and share the frozen funds in the bank account. As a result, the Company received $19 million in



                                                                                   Adelso Adrianza 10   I Pa g e
      Case 1:17-mc-00151-LPS Document 176 Filed 06/04/20 Page 10 of 17 PageID #: 5227


payment towards the ICSID Award . Venezuela opposed the attachment of the funds and never agreed
to release the funds voluntarily as payment towards the settlement agreement with the Company.
Second, the Nomura Notes were securities issued by Nomura Finance, an international financial
organization with a AAA credit rating, that had maturities in Oct. 2018 and Dec. 2023 . Venezuela had
acquired the Notes from Nomura when the country was "swimming in money", after crude oil hit
record high prices for an extended time period. The Notes could be sold on the secondary market or
held to maturity, when Nomura was required to redeem the notes. The Oct. 2018 Notes had a $390
million face value and their maturity date was only six months away from the date the restraining order
was withdrawn . The Dec. 2023 had a $320 million face value .

Neither the Monitor nor any other fiduciary took the initiative to request the aid of the Canadian Court,
and the Delaware and/or the Southern District of New York courts to require Nomura - New York to
disclose the final destination of its own notes .

THE U.S. AND CANADIAN COMITY RULES AND LIMITATIONS
The pervasive disregard of the Company' s Shareholders rights and interests and the impermissible
stripping of the estate's surplus are contrary to U.S. law and policy and negate the otherwise respectful
consideration due to a foreign proceeding under the international comity doctrine . In Hilton v. Guyot,
159 U.S. 113, 163-64 {1895), the U.S. Supreme Court (the SCOTUS) indicated that.. .

      '"'Comity" in the legal sense, is neither a matter of absolute obligation, on the one hand, nor of
      mere courtesy and good will, upon the other. But it is the recognition which one nation allows
      within its territory to the legislative, executive or judicial acts of another nation, having due
      regard both to international duty and convenience, and to the rights of its own citizens or of
      other persons who are under the protection of its laws ."

      "It is also contended that a part of the plaintiffs ' claim is affected by one of the contracts between
      the parties having been made in violation of the revenue laws of the United States, requiring goods
      to be invoiced at their actual market value. Rev. Stat. § 2854. It may be assumed that, as the courts
      of a country will not enforce contracts made abroad in evasion or fraud of its own laws, so they will
      not enforce a foreign judgment upon such a contract . Armstrong v. Toler, 11 Wheat. 258;
      DeBrimont v. Penniman, 10 Blatchford, 436; Lang v.-Holbrook, Crabbe, 179; Story's Conflict of
      Laws, §§ 244, 246; Wharton 's Conflict of Laws, § 656." at p. 205 .

The   sec adopted a similar position in Morguard Investments Ltd. v.        De Savoye {1990} 3 S.C.R. 1077 at
p. 1096:

      "For my part, I much prefer the more complete formulation of the idea of comity adopted by
      the Supreme Court of the Unites States in Hilton v. Guyot, 159 U.S. 113 (1895), at pp. 163-64,
      in a passage cited by Estey J. in Spencer v. The Queen, 1985 Can LIi 4 (SCC), [1985) 2 S.C.R . 278,
      at p. 283, as follows:

          "Comity" in the legal sense, is neither a matter of absolute obligation, on the one hand,
          nor of mere courtesy and good will, upon the other. But it is the recognition which one
          nation allows within its territory to the legislative, executive or judicial acts of another
          nation, having due regard both to international duty and convenience, and to the rights
         of its own citizens or of other persons who are under the protection of its laws .. .""


                                                                                        Adelso Adrianza 11 I Page
   Case 1:17-mc-00151-LPS Document 176 Filed 06/04/20 Page 11 of 17 PageID #: 5228


And in Holt Cargo Systems Inc. v. ABC Containerline N. V., supra, by asserting that :

   80 In short, Canada has adhered to a middle position (dignified by the name "plurality
   approach") which recognizes that different jurisdictions may have a legitimate and concurrent
   interest in the conduct of an international bankruptcy, and that the interests asserted in
   Canadian courts may, but not necessarily must, be subordinated in a particular case to a foreign
   bankruptcy regime .         The general approach reflects a desire for coordination rather than
   subordination, with deference being accorded only after due consideration of all the relevant
   circumstances rather than automatically accorded because of an abstract " universalist"
   principle. As pointed out by Professor Castel, supra, at pp . 554-55 :

            Under the doctrine of plurality which prevails in Canada, each country has the right, if
            it deems it advisable, to allow bankruptcy proceedings to begin in its territory by virtue
            of its bankruptcy law. The court applies its own substantive law . Thus, bankruptcies
            may be initiated in a number of countries with respect to the same debtor. In Canada,
            this rigid doctrine is partially tempered by close cooperation with foreign courts.

    [Emphasis added .]

Hence, both the       sec and the SCOTUS have ruled    out the use of the adjudicatory abstention doctrine
when it injures "the rights of its own citizens or of other persons who are under the protection of its
laws ... " and, by doing so, would work injustice .

THE FORUM NON CONVEN IENS DOCTRINE
The respectful consideration due to a foreign proceeding under the comity doctrine finds its ultimate
expression through the forum non conveniens doctrine ; a discretionary power that permits a federal
district court to decline to accept jurisdiction over an act ion over which it has jurisdiction and venue,
and to dismiss the case where another forum is better suited to hear the case. The appropriate
applicability of the doctrine is predicated upon a balance between private and public interest factors
in favor of dismissal. The SCOTUS set forth the relevant criteria to be considered in Piper Aircraft Co.
v. Reyno, 454 U.S. 235 {1981) and Gulf Oil Corp. v. Gilbert, 330 U.S. 501 {1947):

Private Interest Factors
   •        The relative ease of access to sources of proof,
   •        Availability of compulsory process for attendance of unwilling, and cost of obtaining
            attendance of willing, witnesses,
    •       Possibility of view of premises, if view would be appropriate to the action , and
    •       All other practical problems that make trial of a case easy, expeditious and inexpensive.

 Public Interest Factors
        •    The administrative difficulties of the court,
        •    The burden of jury duty,
        •     Local interest in the action , and
        •    The court's familiarity with the law to be applied .

Thus, the SCOTUS established a general framework whereby a federal court must first determine the
existence and adequacy of an alternate forum and then assess its convenience versus the local forum


                                                                                        Adelso Adrianza 12   I Pa g e
   Case 1:17-mc-00151-LPS Document 176 Filed 06/04/20 Page 12 of 17 PageID #: 5229


based on the private and public interest factors . With regard to forum convenience, in Piper Aircraft
Co. v. Reyno, supra, the SCOTUS reaffirmed its opinion that :

   "Indeed, by holding that the central focus of the forum non conveniens inquiry is
   convenience, Gilbert implicitly recognized that dismissal may not be barred solely because
   of the possibility of an unfavorable change in law." Id. at 248-49 (quoting Gulf Oil Corp. v.
   Gilbert, supra},

   "We do not hold that the possibility of an unfavorable change in law should never be a
   relevant consideration in a forum non conveniens inquiry. Of course, if the remedy provided
   by the alternative forum is so clearly inadequate or unsatisfactory that it is no remedy at
   all, the unfavorable change in law may be given substantial weight; the district court may
   conclude that dismissal would not be in the interests of justice." Id. at 254 .

   "[l)n any balancing of conveniences, a real showing of convenience by a plaintiff who has
   sued in his home forum will normally outweigh the inconvenience the defendant may have
   shown." Id . at 255, n.23 (quoting Koster v. Lumbermens Mut. Cas. Co., 330 U.S. 518, 524
   {1947)),

The forum non conveniens defense is underpinned by the congressional intent regarding the
extraterritorial reach of U.S . law, and is tempered by constitutional law (e .g. Due Process Clause of the
Fifth Amendment: "No person shall be ... deprived of life, liberty and property without due process of
law ... "), in combination with the courts' jurisdiction . The comity doctrine is the fulcrum on which the
forum non conveniens doctrine and justice pivot as counterweights .

In Koster v. Lumbermens, supra, the SCOTUS encapsulated this necessary balance as follows :

   7. In applying the doctrine of forum non conveniens, the ultimate inquiry is where trial will
   best serve the convenience of the parties and the ends of justice.

CHAPTER 15
Is the section in the U.S. Bankruptcy Code that fosters a cooperative environment in international
insolvencies. Its primary goal is to allow foreign insolvent companies and foreign courts to avoid
parallel bankruptcy proceedings under different regimes to make it more predictable and fairer for
debtors and creditors. It also endeavors to protect the value of the debtor's assets and, if possible, to
allow the financial rescue of the insolvent business . The Chapter' s underlying objectives are efficiency
and convenience and its main focus is on jurisdiction .

Recognition of a foreign proceeding under the comity doctrine does not necessarily lead to the
recognition of the foreign judgement and its enforceability in the U.S. Section 1520 of the Bankruptcy
Code provides for certain mandatory relief upon recognition of a foreign main proceeding, but any
further relief is discretionary. The approval of a plan of reorganization or liquidation falls within the
discretionary relief category, which is sometimes delimited by the Bankruptcy Code.

Chapter 15 provides two major sources of post-confirmation discretionary relief: sections 1507 and
1521. Section 1507 provides that 'consistent with principles of comity', a court may also grant
'additional assistance', but before doing so must also consider whether granting such additional
assista nce wo uld reasonably assure the 'just treatment of all holders of claims against or interests in


                                                                                     Adelso Adrianza 13   I Pag e
   Case 1:17-mc-00151-LPS Document 176 Filed 06/04/20 Page 13 of 17 PageID #: 5230


the debtor's property' and a 'distribution of proceeds of the debtor' s property substantially in
accordance with the Bankruptcy Code . Section 1507 also requires that the Court consider whether
such additional assistance will 'protect() ... claim holders in the United States against prejudice and
inconvenience in the processing of claims in such foreign proceeding', 'prevent( ... ) preferential or
fraudulent dispositions of property of the debtor' and 'if appropriate, ... [provide] an opportunity for
a fresh start for the individual that such foreign proceeding concerns' .

Section 1521 provides for certain enumerated relief, and also allows a court to grant 'any additional
relief that may be available to a trustee' , subject to certain exceptions. However, section 1521 is limited
by section 1522, which provides that relief under section 1521 can only be granted 'if the interests of
the creditors and other interested entities, including the debtor, are sufficiently protected'.

[Emphasis added.]

THE U .S COURT'S JURI SDI CTION
An important fact in the individual Shareholders' case for the Company' s and the Canadian Court' s
disregard of their rights and interests is the Company' s minimum contacts with a U.S. forum in general
and the Delaware District Court forum in particular. Some of these are :

 • The Company' s multiple legal actions against Venezuela and other parties in pursuit of remedies
   through arbitration and enforcement of the result ing ICSID award at several federal courts in
   Delaware, District of Columbia, Pennsylvania, New York, other states; and the SCOTUS.
 • The DIP Lender, Tenor Capital Management Company LP and its assign in the Credit Agreement,
   Tenor Special Situation Fund I, LLC are Delaware Corporations with main offices In New York, NY,
 • The Tenor nominee directors on the Company' s Board of Directors, Mr. R. Shah, Mr. D. Kochav and
   Mr. M . Oppenheimer are U.S. citizens and residents in New York State, the first two directors, and
   Florida State, the latter,
 • The Company is subject to the Treasury Department' s Office of Foreign Assets Control (OFAC)
   regulations under the Venezuela -related Sanctions implemented by presidential executive orders.
   The main reasons for this being the Company's pursuit to collect the ICSID award by writ of
   attachment on CITGO shares, the US$ 350 million in Venezuelan bonds it received from the
   Republic as a partial payment against the second settlement agreement, and three of its five Board
   of Directors members being U.S. citizens subject to the OFAC regulations .

 The main objective of the Company's legal proceedings in the U.S. courts is the enforcement of the
 ICSID award and the Delaware District Court' s writ of attachment on the CITGO shares owned by the
 Republic through Petr6Ieos de Venezuela (PDVSA) . Since the Republic did not honor the second
 settlement agreement, the amount to be collected through the attachment of the CITGO shares is
 reset to the award amount (US $1.2 billion), the pre-award interest (US $200 million), the post-award
 interest (US$ 165 million as of Dec. 2019) and the value of the mining data (US$ 300 million), for an
 estimated US$ 1.9 billion total; less the partial payments received at around USO 300 million . The
 US$ 469 million received by the Company included the US$ 350 million in Venezuelan bonds at market
 value at the time of the payment were frozen by the OFAC regulations and are currently worth a
 fraction of this amount.




                                                                                     Adelso Adrianza 14   I Page
   Case 1:17-mc-00151-LPS Document 176 Filed 06/04/20 Page 14 of 17 PageID #: 5231


THE WAY FORWARD FOR THE SHAREHOLDERS
The foregoing is testament to the slanted playing field individual U.S. shareholders have faced in trying
to assert their rights in Canadian courts and the futility of reaching out to the Company's Board of
Directors seeking the review of issues affecting them. The level playing field provided by the U.S.
judicial system and the high barriers to entry erected by the Company and the Canadian judicial system
clearly points to the former as the venue of last resort for the individual U.S. Shareholders to assert
and protect their rights, once their legal options at the Canadian courts are exhausted.

In Ritzen Group, Inc. v. Jackson Masonry, LLC, 906 F. 3d 494 (2020} the SCOTUS affirmed the opinion of
the Six Circuit Court of Appeals that access to the U.S. bankruptcy courts is as of right once a bankruptcy
court issues a final order. Delivering the opinion for a unanimous court, Justice Ginsburg stated that ...

    "An appeal of right lies from "final judgments, orders, and decrees" entered by bankruptcy
   courts "in cases and proceedings." 28 U. S. C. §158(a) . Bankruptcy court orders are considered
   final and immediately appealable if they "dispose of discrete disputes within the larger
    [bankruptcy] case ." Bullard v. Blue Hills, 575 U. S. 496, 501. "

    "A bankruptcy court's order unreservedly denying relief from the automatic stay constitutes a
   final, immediately appealable order under §158(a) . Pp . 6-12."

Further, the Board of Directors' failure to protect the Company's interest may require the pursuit of
legal remedies at the Delaware District Court based on Fed. R. Civ. P. 23 .1:

    Derivative Actions

   (a) Prerequisites. This rule applies when one or more shareholders or members of a corporation
   or an unincorporated association bring a derivative action to enforce a right that the
   corporation or association may properly assert but has failed to enforce. The derivative action
    may not be maintained if it appears that the plaintiff does not fairly and adequately represent
   the interests of shareholders or members who are similarly situated in enforcing the right of
   the corporation or association .

    (b) Pleading Requirements. The complaint must be verified and must :

    (1) allege that the plaintiff was a shareholder or member at the time of the transaction
    complained of, or that the plaintiff's share or membership later devolved on it by operation of
    law;

    (2) allege that the action is not a collusive one to confer jurisdiction that the court would
    otherwise lack; and

    (3) state with particularity:

    (A) any effort by the plaintiff to obtain the desired action from the directors or comparable
    authority and, if necessary, from the shareholders or members; and

    (B) the reasons for not obtaining the action or not making the effort.




                                                                                    Adelso Adrianza 15   IPag   e
   Case 1:17-mc-00151-LPS Document 176 Filed 06/04/20 Page 15 of 17 PageID #: 5232


   (c) Settlement, Dismissal, and Compromise . A derivative action may be settled, voluntarily
   dismissed, or compromised only with the court's approval. Notice of a proposed settlement,
   voluntary dismissal, or compromise must be given to shareholders or members in the manner
   that the court orders .

Therefore, it is of paramount importance for the individual Shareholders to be cognizant of the steps
taken by the Monitor as representative of the Company at the U.S. Court in a transparent and timely
manner. The first casualty of the CA Proceeding was timely and transparent information. Salient
characteristics of the CA Proceeding from the outset has been its secrecy, access constrains, short-
dated motions and belated order publication. Some examples are helpful here: the Company a) never
informed the Shareholders about the CA Proceeding - neither before, nor after, and ever since the
filing; b) constrained access to full and timely information about the CA Proceeding through the terms
of the NOA; c) made every effort to keep the creeping and grossly dilutive terms of the Cred it
Agreement from the Shareholders .

Given this state of affairs, hundreds of individual U.S. Shareholders like me will look towards the U.S.
Court for assistance with timely and transparent release of motions and orders that afford them the
opportunity to protect their rights as warranted under U.S. law .
                              .


Adelso A. Adrianza

cc : The Honorable Justice J. Hainey, Ontario Superior Court of Justice
   The Honorable Chief Judge L. Stark, U.S. District Court for the District of Delaware
   Mr. David Byers - via email (dbyers@stikeman.com)
   Mr. Robert Chadwick - via email (rchadwick@goodmans .ca)
   Mr. Alexander Cobb -via email (acobb@osler.com)
   Mr. Robert Fung - via email (rfung@crystallex.com)
   Mr. Harry J. Near - via email (info@earnscliffe.ca)
   Mr. Timothy Pines -via email (tpinos@casselsbrock .com)
   Mr. Clifton Prophet - via email (Clifton .Prophet@Gowlings.com)
   Mr. Jay A. Swartz - via email (JSwartz@DWPV.com)




                                                                                  Adelso Adrianza 16   I Page
Case 1:17-mc-00151-LPS Document 176 Filed 06/04/20 Page 16 of 17 PageID #: 5233


                                                                                  ADELSO ADRIANZA
                                                    113 Wash ington Street - Newton, MA 02458 - U.S.A.
                                                           M : (859) 803 -2279 I aaadrianza@gmail.com




                                       VIA USPS CERTIFIED MAIL

  To : The Honorable Judge L. Seiber Silverstein, U.S. District Bankruptcy Court for the Di strict of
   Delaware

  cc: The Honorable Justice J. Hainey, Ontario Superior Court of Justice
        The Honorable Chief Judge L. Stark, U.S. District Court for the District of Delaware



                                                VIA E-MAIL

  cc:       Mr. David Byers - via email (dbyers@ st ikeman .com)
            Mr. Robert Chadwick - via email (rchadwick@goodmans .ca)
            Mr. Alexander Cobb - via email (acobb@osler.com)
            Mr. Brian Denega - via email (brian .m .denega@ca.ey.com)
            Mr. Robert Fung - via email (rfung@crystal lex.com)
            Mr. Harry J. Near - via email (info@earnscliffe.ca)
            Mr. Timothy Pines - via email (tpinos@casselsbrock.com)
            Mr. Clifton Prophet - via email (Clifton .Prophet@Gowlings.com)
            Mr. Jay A. Swartz - via email (JSwartz@DWPV.com)




                                                                                 Adelso Adrianza 1 I P a g e
CaseAdelso
     1:17-mc-00151-LPS
           Adria nza   Document 176 Filed 06/04/20 ur:EPage 17 of 17 PageID #: 5234
                                                Pl.A.CZ STIC1(£R AT TOP OP ENVELOPE TO THE FUCNT
                                                  CF n<E RETIJRN AfJDRE!.SS. FOLD AT DOTTED
    81 Church Street
    Newton, MA 02458
                                     -------- CERTIFIED MAIL' -------
    U.S.A.                                                                                                                                                              u    !j,/S1SM$E  PA ID
                                                                                                                                                                        ~'it(,,.LONVILLE, MA
                                                                                                                                                                        02460
                                                                                                                                                                        ~~tiar.-r20
                          7                                                                                                   1000
                                                                                                                                            1111  19801                      $8.20
                                                                                                                                                                        R2304 H1094!52·33
                                            7020 0090 0002 0099 9995




            I
     1     %
     !     =>
           --,
     '.l
     ::>
           =
           ~
           =
           ~

                                 The Honorable
                                 Chief Judge Leonard Stark
                                 U.S. District Court - Delaware
                                 J. Caleb Boggs Federal Building
                                 844 N. King Street
                                 Unit 26, Room 6124
                                 Wilmington, DE 19801-3555


                                                                                                                                                              -
                                                                                                                                                              \..,1;
                                                                                                                                                                         .
                                                                                                                                                                       ~:~

                                                                                                                                                                  :J) ~ .·
                                                                                             ------
                            _I                                                                itiiiiii1i,fii/li,//i 1/;i;1ifl, ;,;;; /• ;i1;;11iJ•111//1•/1
